Case 18-33967-bjh11 Doc 1213 Filed 05/30/19                      Entered 05/30/19 22:11:35              Page 1 of 33



 Trey A. Monsour                                               Jeremy R. Johnson (Admitted Pro Hac Vice)
 State Bar No. 14277200                                        Polsinelli PC
 Polsinelli PC                                                 600 3rd Avenue, 42nd Floor
 2950 N. Harwood, Suite 2100                                   New York, New York 10016
 Dallas, Texas 75201                                           Telephone: (212) 684-0199
 Telephone: (214) 397-0030                                     Facsimile: (212) 684-0197
 Facsimile: (214) 397-0033                                     jeremy.johnson@polsinelli.com
 tmonsour@polsinelli.com

 COUNSEL TO THE DEBTORS AND
 DEBTORS IN POSSESSION

                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

                                                         §
 In re:                                                  §
                                                         §      Chapter 11
                                                         §
                                                         §
                              al.,11
 Senior Care Centers, LLC, et al.,                       §      Case No. 18-33967 (BJH)
                                                         §
                                                         §
                            Debtors.                     §      (Jointly Administered)
                                                         §
                                                         §

          DEBTORS EMERGENCY MOTION FOR AN ORDER TO SHOW CAUSE

          Senior
          Senior Care Centers, LLC
                 Care Centers, LLC and      affiliated debtors
                                   and its affiliated  debtors and debtors
                                                                   debtors in
                                                                           in possession
                                                                               possession (the
                                                                                          (the

 “Debtors”) hereby
 "Debtors") hereby move
                   move (this
                        (this "Motion")
                              “Motion”) for entry of
                                        for entry of an
                                                     an emergency
                                                         emergency order
                                                                   order to
                                                                         to show
                                                                             show cause,
                                                                                   cause,

                                        attached hereto
 substantially in the form of Exhibit A attached hereto (the
                                                        (the "Show
                                                             “Show Cause Order"),
                                                                         Order”), requiring the

 MCOs (as
 MCOs     defined below)
      (as defined below) and HHSC (as
                         and HHSC     defined below)
                                  (as defined below) to appear before
                                                     to appear before the
                                                                      the Court
                                                                          Court and
                                                                                and

 demonstrated cause
 demonstrated  cause why
                     why they
                          they should
                               should not
                                      not be sanctioned and
                                          be sanctioned and held
                                                            held in civil
                                                                    civil contempt
                                                                          contempt for their
                                                                                       their

 ongoing willful
 ongoing willful violations
                 violations of
                            of the
                               the automatic
                                   automatic stay
                                             stay in failing to release Medicaid
                                                                        Medicaid funds
                                                                                 funds due to the

 Debtors. In support of this Motion, the Debtors rely upon the Declaration of Kevin O'Halloran,
                                                                                    O'Halloran,

 Chief Restructuring Officer of Senior Care Centers, LLC, in Support of Chapter 11 Petitions and

 1
    TheDebtors
 1 The  Debtorsininthe
                    theChapter
                        Chapter11
                                11cases,
                                   cases,along
                                          alongwith
                                               with the
                                                     thelast
                                                         lastfour
                                                              fourdigits
                                                                   digits of
                                                                           ofeach
                                                                              eachDebtor's
                                                                                  Debtor’sfederal
                                                                                           federal tax
                                                                                                    tax identification
                                                                                                         identification
 number, are set forth in the Order (I) Directing Joint Administration of Chapter 11 Cases, and (II) Granting Related
 Relief [Docket
          [Docket No.No. 569]
                            569] and
                                 and maymay also
                                               also be
                                                     be found
                                                          found on  on the
                                                                         theDebtors'
                                                                              Debtors’ claims
                                                                                         claims agent's
                                                                                                  agent’s website
                                                                                                           website atat
 https://omnimgt.com/SeniorCareCenters.
 https://omnimgt  com/SeniorCareCenters.The  Thelocation
                                                  locationofofthe
                                                               the Debtors’
                                                                   Debtors' service
                                                                            service address
                                                                                    address is  600 North
                                                                                             is 600 North Pearl
                                                                                                          Pearl Street,
                                                                                                                Street,
 Suite 1100, Dallas, Texas 75201.


 68843121.5
Case 18-33967-bjh11 Doc 1213 Filed 05/30/19                        Entered 05/30/19 22:11:35              Page 2 of 33



 First Day Pleadings [Docket
                     [Docket No.
                             No. 25] (the "First
                                 25] (the “First Day Declaration"). In further
                                                     Declaration”). In further support
                                                                               support of this

 Motion, the Debtors, by and through their undersigned counsel, respectfully represent as follows:

                                          JURISDICTION AND VENUE

            1.
            1.       This Court has jurisdiction
                                    jurisdiction to consider
                                                    consider this
                                                             this Motion
                                                                  Motion under
                                                                         under 28
                                                                               28 U.S.C.
                                                                                  U.S.C. §§ 157 and

 1334. This is a core proceeding under 28 U.S.C. § 157(b). The Debtors consent to entry of a final

 order under Article III of the United States Constitution.

            2.
            2.       Venue is proper in this district under 28 U.S.C. §§ 1408 and 1409.

                                                   BACKGROUND

 A.
 A.         General Background
            General Background

            3.
            3.       On December
                     On December 4, 2018 (the
                                 4, 2018 (the "Petition
                                              “Petition Date"),
                                                        Date”), the Debtors filed voluntary petitions

 commencing cases
 commencing  cases for
                    for relief
                        relief under
                               under chapter
                                     chapter 11 of the
                                             11 of  the Bankruptcy
                                                        Bankruptcy Code
                                                                   Code (the
                                                                        (the "Chapter
                                                                             “Chapter 11

 Cases").22
 Cases”).

            4.       The  factual background
                     The factual   background regarding
                                              regarding the
                                                        the Debtors,
                                                            Debtors, including
                                                                      including their
                                                                                 their business
                                                                                        business

 operations, their capital and debt structures, and the events leading to the filing of the Chapter 11

 Cases, is
 Cases,    set forth
        is set  forth in
                       in detail
                           detail in
                                   inthe
                                      theFirst
                                          FirstDay
                                                DayDeclaration
                                                    Declaration and
                                                                 and fully
                                                                      fully incorporated
                                                                             incorporated herein
                                                                                          herein by

 reference.

            5.
            5.       The Debtors continue
                     The Debtors continue to  manage and
                                           to manage     operate their
                                                     and operate their business
                                                                       business as debtors in
                                                                                as debtors

 possession pursuant
 possession pursuant to
                     to Bankruptcy
                        Bankruptcy Code
                                   Code sections
                                        sections 1107
                                                 1107 and
                                                      and 1108.
                                                          1108. No trustee or examiner
                                                                              examiner has

 been requested in the Chapter 11 Cases.

            6.
            6.       On December 14, 2018, the Office of the United States Trustee for the Northern
                                                                                           Northern

 District of Texas
 District    Texas appointed
                   appointed an official
                                official committee
                                         committee of unsecured
                                                      unsecured creditors
                                                                creditors in these Chapter
                                                                                   Chapter 11

 Cases (the
 Cases      “Committee”).
       (the "Committee").



 2
 2   Certainadditional
     Certain additional Debtors
                        Debtors filed
                                 filed voluntary
                                       voluntary petitions
                                                 petitions for
                                                           for relief
                                                               relief on
                                                                      on January 21, 2019 and May 20, 2019.

                                                             2
 68843121.5
Case 18-33967-bjh11 Doc 1213 Filed 05/30/19            Entered 05/30/19 22:11:35        Page 3 of 33



          7.       set forth
                As set  forth in
                               in the
                                   the First
                                        FirstDay
                                              DayDeclaration,
                                                  Declaration, the
                                                                the Debtors
                                                                    Debtors operate
                                                                             operate skilled
                                                                                      skilled nursing
                                                                                              nursing

 facilities (“SNFs”),
 facilities           assisted living
            ("SNFs"), assisted living facilities
                                      facilities (“ALFs”) and hospice
                                                 ("ALFs") and hospice facilities
                                                                      facilities (together
                                                                                 (together with
                                                                                           with the
                                                                                                the

 SNFs
 SNFs and
      and ALFs,
          ALFs, the “Facilities”) throughout Louisiana and Texas. Throughout these Chapter 11
                the "Facilities")

 Cases, the Debtors have rejected a number of unexpired leases and executed operations transfer

 agreements ("OTAs")
 agreements (“OTAs”) to
                     to transition
                        transition Facilities
                                   Facilities to
                                               to new
                                                  new operators.
                                                      operators. As
                                                                 As part
                                                                    part of the
                                                                            the transition
                                                                                 transition of

 Facilities, aa change
                change of ownership ("CHOW")
                       of ownership (“CHOW”) occurs.
                                             occurs.

          8.
          8.    Pursuant to the
                Pursuant     the various
                                  various OTAs,
                                          OTAs, approximately
                                                 approximately forty-five
                                                               forty-five (45)
                                                                          (45) Facilities
                                                                               Facilities were
                                                                                          were

                                     April 1,
 transitioned to new operators since April 1, 2019
                                              2019 (the “CHOW Facilities").
                                                   (the "CHOW Facilities”).

 B.
 B.       Chapter 11
          Chapter 11 Cases
                     Cases Developments
                           Developments

          9.
          9.           Petition Date, the
                On the Petition       the Debtors
                                          Debtors filed
                                                  filed the
                                                        the Cash
                                                            Cash Collateral
                                                                 Collateral Motion.
                                                                            Motion. The Court
                                                                                        Court

 held a hearing on the Cash Collateral Motion on December 6, 2018. Thereafter, the Court entered

     Findings of Fact and Conclusions of Law Regarding the Interim Order (I) Authorizing
 the Findings                                                                Authorizing the

 Use of Cash Collateral,
             Collateral, (II) Granting
                              Granting Adequate
                                       Adequate Protection (III) Modifying
                                                                 Modifying the Automatic
                                                                               Automatic Stay,
                                                                                         Stay,

 (IV) Setting
      Setting aa Final Hearing,
                       Hearing, and (V) Granting                [Docket No.
                                        Granting Related Relief [Docket     74] (the
                                                                        No. 74] (the "Interim
                                                                                     “Interim

                                                     Law”) and Interim Order (I) Authorizing
 Cash Collateral Findings of Fact and Conclusions of Law")

 the Use of
         of Cash
            Cash Collateral,
                 Collateral, (II)
                              (II) Granting
                                   Granting Adequate
                                             Adequate Protection
                                                      Protection (III)
                                                                  (III) Modifying
                                                                        Modifying the Automatic
                                                                                      Automatic

                                                                     [Docket No.
 Stay, (IV) Setting a Final Hearing, and (V) Granting Related Relief [Docket     75] (the
                                                                             No. 75] (the "First
                                                                                          “First

 Interim Cash Collateral Order").
                         Order”).

          10.
          10.   Subsequently, the Court held a number of hearings to consider the Cash Collateral

 Motion on
 Motion    an interim
        on an  interim basis.
                       basis. See
                              See Second
                                  Second Interim
                                         Interim Order
                                                 Order (I) Authorizing the
                                                       (I) Authorizing  the Use    Cash
                                                                            Use of Cash

 Collateral, (II) Granting Adequate Protection
                                    Protection (III) Modifying
                                                     Modifying the Automatic Stay, (IV) Setting a

                                                [Docket No.
 Final Hearing, and (V) Granting Related Relief [Docket     431] (the
                                                        No. 431] (the "Second
                                                                      “Second Interim Cash

            Order”); Third
 Collateral Order");       Interim Order
                     Third Interim Order (I) Authorizing
                                             Authorizingthe
                                                         the Use    Cash Collateral,
                                                             Use of Cash Collateral, (II)
                                                                                     (II)

 Granting Adequate Protection (III) Modifying the Automatic Stay, (IV) Setting a Final Hearing,
                                                                                       Hearing,

                                                  3
 68843121.5
Case 18-33967-bjh11 Doc 1213 Filed 05/30/19          Entered 05/30/19 22:11:35       Page 4 of 33



 and (V) Granting
 and (V) Granting Related
                  Related Relief [Docket No.
                          Relief [Docket     673] (the
                                         No. 673] (the "Third
                                                       “Third Interim
                                                              Interim Cash Collateral
                                                                           Collateral

 Order"); and Fourth
 Order”); and Fourth Interim
                     Interim Order
                             Order (I) Authorizing
                                       Authorizing the
                                                   the Use         Collateral, (II) Granting
                                                       Use of Cash Collateral,      Granting

 Adequate Protection
 Adequate Protection (III)
                     (III) Modifying
                           Modifying the
                                     the Automatic
                                         Automatic Stay,
                                                   Stay, (IV)
                                                         (IV) Setting
                                                              Setting a Final Hearing, and (V)

 Granting Related Relief [Docket
                         [Docket No. 962] (the
                                 No. 962] (the "Fourth
                                               “Fourth Interim Cash Collateral Order", and
                                                                               Order”, and

 together with
 together      the First
          with the First Interim
                          Interim Order,
                                  Order, Second
                                         Second Interim
                                                Interim Order,
                                                        Order, and Third
                                                                   Third Interim
                                                                          Interim Order,
                                                                                  Order, the
                                                                                         the

 “Interim Cash Collateral Orders").
 "Interim                 Orders”).

          11.   Following entry of the First Interim Cash Collateral Order, the Debtors received a

 number objections
 number objections from
                   from dental
                        dental providers
                               providers including
                                         including Atlas
                                                   Atlas Dental
                                                         Dental Management,
                                                                Management, LLC
                                                                            LLC ("Atlas"),
                                                                                (“Atlas”),

 OnSite Dentists
 OnSite Dentists of
                 of Texas
                    Texas ("OnSite"),
                          (“OnSite”), and
                                      and Texas
                                          Texas Nursing
                                                Nursing Home
                                                        Home Management
                                                             Management ("Texas
                                                                        (“Texas Nursing",
                                                                                Nursing”,

 and together
 and together with
              with Atlas
                   Atlas and
                         and OnSite,
                             OnSite, the
                                     the "Dental
                                         “Dental Providers").
                                                 Providers”). See Limited Objection
                                                                          Objection of Atlas

 Dental Management,
 Dental Management,LLC
                    LLCto
                        to Motion
                           Motion of
                                  of Debtors
                                     Debtors for
                                              for Entry
                                                  Entry of Interim and Final
                                                        of Interim     Final Orders
                                                                             Orders (I)

 Authorizing the Use of Cash Collateral,
                             Collateral, (II), Granting Adequate Protection, (III) Modifying the

 Automatic Stay, (IV) Setting a Final Hearing, and (V) Granting Related Relief [Docket No. 152];

 Limited Objection of Onsite Dentists    Texas to
                             Dentists of Texas to Debtors’ Entry of
                                                  Debtors' Entry of Interim
                                                                    Interim and
                                                                            and Final
                                                                                Final Orders
                                                                                      Orders (I)
                                                                                             (I)

 Authorizing the Use of Cash Collateral;
                             Collateral; (II) Granting
                                              Granting Adequate Protection; (III) Modifying the

 Automatic Stay;
 Automatic Stay; (IV)
                 (IV) Setting
                      Setting a Final
                                Final Hearing;
                                      Hearing; and (V)
                                                   (V) Granting
                                                       Granting Related
                                                                Related Relief [Docket
                                                                               [Docket No.

 293]; Limited Objection of
                         of Texas
                            Texas Nursing
                                  Nursing Home
                                          Home Management
                                               Management Solutions,
                                                          Solutions, LLC
                                                                     LLC to
                                                                         to Debtors’ Entry
                                                                            Debtors' Entry

 of Interim and Final Orders (I) Authorizing the Use of Cash Collateral; (II) Granting Adequate

 Protection; (III) Modifying
                   Modifying the Automatic
                                 Automatic Stay;
                                           Stay; (IV)
                                                 (IV) Setting
                                                      Setting a Final Hearing;
                                                                      Hearing; and (V) Granting

 Related Relief [Docket
 Related        [Docket No. 344]  (collectively, the
                            344] (collectively,  the "Dental
                                                     “Dental Providers
                                                             Providers Objections").
                                                                       Objections”). Among

                   Dental Provider
 other things, the Dental Provider Objections
                                   Objections alleged
                                              alleged that
                                                      that Medicaid
                                                           Medicaid Incurred
                                                                     Incurred Medical
                                                                              Medical Expense
                                                                                      Expense

 funds (“IME
 funds ("IME Funds") due to
             Funds”) due to the
                            the Dental
                                Dental Providers,
                                       Providers, including
                                                  including prepetition IME Funds, were not

 property of
 property of the Debtors’ estates,
             the Debtors' estates, the Debtors had no interest in such IME Funds, and that CIBC



                                                4
 68843121.5
Case 18-33967-bjh11 Doc 1213 Filed 05/30/19         Entered 05/30/19 22:11:35       Page 5 of 33



 Bank
 Bank USA,
      USA, as Administrative
              Administrative Agent
                             Agent for
                                   for itself
                                       itself and
                                              and for CIT
                                                      CIT Finance
                                                          Finance LLC;
                                                                  LLC; Fifth
                                                                       Fifth Third
                                                                             Third Bank,
                                                                                   Bank,

 successor in interest to MB Financial Bank, N.A.; Bankers Trust Company; Wells Fargo Bank,

 N.A.; and
 N.A.; and Compass
           Compass Bank
                   Bank ("CIBC"
                        (“CIBC” or
                                or the
                                   the "Administrative
                                       “Administrative Agent", and collectively
                                                       Agent”, and collectively with the
                                                                                with the

 other lenders,
 other lenders, the
                the "Lenders")
                    “Lenders”) had
                               had no
                                   no lien
                                      lien on
                                           on such
                                              such IME Funds.

          12.
          12.   The Debtors
                    Debtors and CIBC worked with the
                                                 the Dental
                                                     Dental Providers
                                                            Providers to reach
                                                                          reach consensual
                                                                                consensual

 language in
 language    the Second
          in the Second Interim
                         Interim Cash
                                 Cash Collateral
                                      Collateral Order,
                                                 Order, and
                                                        and all
                                                             all subsequent
                                                                  subsequent Interim
                                                                              Interim Cash
                                                                                      Cash

 Collateral Orders.
 Collateral Orders. The
                    The Debtors,
                        Debtors, CIBC,
                                 CIBC, and the Dental
                                       and the Dental Providers
                                                      Providers agreed
                                                                agreed to segregate
                                                                           segregate all
                                                                                     all

 postpetition IME
 postpetition IME Funds
                  Funds attributable
                        attributable to      services provided
                                      to the services provided by the
                                                                   the Dental
                                                                       Dental Providers.
                                                                               Providers. See,

 Second
 Second Interim
        Interim Cash
                Cash Collateral
                     CollateralOrder,
                                Order,¶¶  19-21.Additional
                                       I 19-21. Additional reservation
                                                            reservation of
                                                                        of rights
                                                                           rights language
                                                                                  language was

 included for
 included for other
              other parties,
                     parties, including
                               including governmental
                                          governmental units.
                                                       units. See,
                                                              See, e.g.,
                                                                   e.g., Second Interim Cash
                                                                         Second Interim Cash

 Collateral Order,
 Collateral Order,¶¶ 16, 17,
                   I 16, 17, and
                             and 22.

          13.
          13.   Between December
                Between December and
                                 and February
                                     February 2019,
                                              2019, the Debtors and the
                                                    the Debtors     the Dental
                                                                        Dental Providers
                                                                               Providers

 attempted to reach resolution related to the prepetition IME Funds the Dental Providers claimed

 the Debtors and CIBC had no interest in. Unfortunately, a consensual resolution was not reached

        February 17, 2019,
 and on February     2019, the
                           the Dental
                               Dental Providers
                                      Providers filed
                                                filed adversary
                                                      adversary complaints
                                                                complaints against the Debtors

 and CIBC
 and CIBC (together,
          (together, the “Dental Providers Adversary Complaints").
                     the "Dental                     Complaints”). See Docket Nos. 514 and

 515.

          14.
          14.   Simultaneously,
                Simultaneously,the
                                 theDebtors
                                    Debtorsand
                                            and the Texas Health
                                                the Texas Health and
                                                                  and Human
                                                                       Human Services
                                                                              Services

            (“HHSC”) were
 Commission ("HHSC") were in
                          in communication
                              communication regarding
                                            regarding the  allegations in
                                                       the allegations    the Dental
                                                                       in the Dental

 Providers Objections
           Objections and the Dental Providers Adversary Complaints. Among other things, the

 Debtors agreed to provide HHSC with reports regarding the pre- and postpetition IME Funds and

 other refunds,
 other refunds, including
                including those
                          those due to
                                     to patients
                                         patients under
                                                   under Preadmission
                                                          Preadmission Screening
                                                                       Screening and
                                                                                 and Resident
                                                                                     Resident

        (“PASRR”). An initial report was provided to HHSC on February 28, 2019.
 Review ("PASRR").



                                               5
 68843121.5
Case 18-33967-bjh11 Doc 1213 Filed 05/30/19                     Entered 05/30/19 22:11:35   Page 6 of 33



            15.
            15.     Throughout
                    Throughout March
                               March 2019,
                                     2019, talks
                                           talks between
                                                 between the Dental Providers,
                                                         the Dental Providers, CIBC,
                                                                               CIBC, and the
                                                                                     and the

                                           Dental Providers
 Debtors with respect to settlement of the Dental Providers Adversary
                                                            Adversary Complaints resumed. The

 Debtors and Dental Providers also reached consensual language on orders approving the OTAs.

            16.
            16.                 2019, the
                    On April 5, 2019, the Debtors,
                                          Debtors, the
                                                   the Committee,
                                                       Committee, the Dental
                                                                      Dental Providers,
                                                                             Providers, and CIBC
                                                                                            CIBC

 participated in a conference call. During the call, the Debtors and Dental Providers agreed to an

 in-person meeting between business representatives to discuss postpetition reconciliation.

 C.
 C.         Texas Medicaid
            Texas Medicaid Scheme
                           Scheme and MCOs
                                  and MCOs

            17.
            17.     The Debtors receive revenue from third party payors and/or patients. The sources

    funds for
 of funds for these
               these third
                      third party
                             party payors
                                    payors include
                                            include Medicaid
                                                    Medicaid and
                                                              and Medicare
                                                                  Medicare reimbursements.
                                                                            reimbursements. HHSC
                                                                                            HHSC

 administers the
 administers     Texas Medicaid
             the Texas Medicaid program.
                                program. See TEx. GOV’T CODE
                                             TEX. Gov'T CODE § 531.021(a). Generally,
                                                               531.021(a). Generally,

 managed care organizations,
              organizations, as defined
                                defined in 42 U.S.C. § 1396b(m)(1)(A),
                                                       1396b(m)(1)(A), are parties to contracts
                                                                                      contracts

 with States
 with States which
             which allow
                   allow them
                         them to
                               to act
                                   act asasintermediaries
                                             intermediaries between
                                                             between the
                                                                      the States
                                                                           States and
                                                                                   and healthcare
                                                                                        healthcare

 providers. States
 providers. States disburse
                   disburse funds
                            funds to  the managed
                                  to the  managed care
                                                   care organizations
                                                         organizations who
                                                                       who then
                                                                            then reimburses
                                                                                  reimburses

 healthcare providers in its network for services rendered to enrollees.

            18.
            18.     The managed care organizations
                    The managed      organizations used
                                                   used by the
                                                           the Debtors
                                                               Debtors are:
                                                                       are: Amerigroup
                                                                            Amerigroup Texas;
                                                                                       Texas;

 UnitedHealthcare; HealthSpring;
 UnitedHealthcare; HealthSpring; Superior
                                 Superior Health
                                          Health Plan;
                                                 Plan; Molina
                                                       Molina Healthcare
                                                              Healthcare of
                                                                         of Texas; and Texas

                       Partnership (collectively,
 Medicaid & Healthcare Partnership (collectively, the  "MCOs").33
                                                   the “MCOs”).

            19.
            19.     HHSC’s Office
                    HIHSC's Office of
                                   of the
                                      the Inspector
                                          Inspector General (“OIG”) investigates
                                                    General ("OIG") investigates allegations
                                                                                 allegations of
                                                                                             of fraud
                                                                                                fraud

 or willful
 or willful misrepresentation
            misrepresentation and
                              and is
                                  is given
                                     given the
                                           the power
                                               power to
                                                     to impose
                                                        impose aa Medicaid
                                                                  Medicaid “payment hold"44 upon
                                                                           "payment hold”

 the receipt of reliable evidence. See T     GOV’TCODE
                                         EX. Gov'T
                                       TEx.        CODE § 531.102(g). HHSC also places a ninety

 (90) day payment hold (a “CHOW Hold")
                       (a "CHOW Hold”) on facilities which are transferred to new operators to

 allow it to reconcile potential overpayments and underpayments.


 3
     The Debtors did not select these MCOs. Instead, the State of Texas assigns MCOs.
 4
 4   The
     Thevarious
         various parties
                 parties in  interest refer to this as a "Vendor
                          in interest                    “Vendor Hold".
                                                                 Hold”.

                                                          6
 68843121.5
Case 18-33967-bjh11 Doc 1213 Filed 05/30/19              Entered 05/30/19 22:11:35           Page 7 of 33



          20.   Providers submit
                Providers        claims to managed
                          submit claims    managed care
                                                   care organizations
                                                        organizations through
                                                                      through online
                                                                              online portals.
                                                                                     portals.

 These        portals also
       online portals
 These online         also interface
                            interface with
                                      with the
                                            the Service
                                                 Service Authorization
                                                          Authorization System
                                                                        System ("SAS").
                                                                               (“SAS”). HHSC
                                                                                        HHSC

 transmits SAS files to managed care organizations. The SAS files are used to verify whether the

 managed care organizations should disburse funds to providers.

          21.   Typically,
                Typically, the
                            the Debtors
                                Debtors submit
                                        submit claims
                                                claims to
                                                        to MCOs
                                                           MCOs for     previous week
                                                                for the previous week on
                                                                                      on

 Mondays. Thereafter,
 Mondays. Thereafter, the
                       the MCOs
                           MCOs process
                                process the
                                         the claims
                                             claims and
                                                    and disburse
                                                        disburse funds
                                                                 funds to
                                                                       to the Debtors
                                                                              Debtors on the

 following Friday.

          22.   Texas Medicaid funds represent approximately
                                               approximately 30%
                                                             30% of the Debtors revenue. The

 Debtors receive approximately $25 million per month in Texas Medicaid funds. A small amount

    these funds
 of these funds are then paid
                         paid to
                              to third
                                  third parties,
                                        parties, such
                                                 such as
                                                      as amounts
                                                         amounts due for
                                                                     for IME
                                                                         IME Funds
                                                                             Funds or under
                                                                                      under

 PASRR. With respect to the CHOW Facilities, various parties have an interest in the receivables

 generated, including
 generated, including Medicaid
                      Medicaid funds
                                funds from
                                      from HHSC.
                                           HHSC. Thus,
                                                 Thus, the                 Texas Medicaid
                                                       the total amount of Texas Medicaid

 funds the Debtors anticipate collecting per month is approximately $20 million.

          23.   Between January 18, 2019 and the date HHSC implemented the Vendor Hold, the

 Debtors paid out approximately $615,715.31 in IME Funds and PASRR payments. Additionally,

 the Debtors issued approximately $247,682.93 in patient refunds.

 D.
 D.       Vendor Hold
          Vendor Hold and
                      and Settlement
                          Settlement Negotiations
                                     Negotiations

          24.                                                                      (the "HHSC
                On April 4, 2019, HHSC sent a letter, attached hereto as Exhibit B (the “HHSC

          to the
 Letter”) to
 Letter")    the Debtors,
                 Debtors, CIBC, and Dental Providers. In relevant part, the letter provided:

                                                            Senior Care facilities
                [A] vendor hold has been placed on all Senior              facilities that
                     Resident funds
                owe Resident    funds pursuant
                                      pursuant to the Debtors'
                                                         Debtors' participation
                                                                   participation in the
                Incurred
                Incurred Medical
                           MedicalExpense
                                     Expense(IME)
                                                (IME)program.
                                                         program.  . . ... As
                                                                           As wewe have
                                                                                     have
                previously advised,
                            advised, and
                                     and as has been the subject of other pleadings
                and actions filed by other parties in this case, certain of the Debtors
                have failed
                have  failed to refund
                                 refund resident
                                         resident credits
                                                   credits intended
                                                            intended under
                                                                       under the IME IME
                Program to
                Program           for dental
                          to pay for  dental services
                                              services and
                                                        and certain
                                                              certain durable
                                                                       durable medical
                                                                                 medical
                equipment.


                                                    7
 68843121.5
Case 18-33967-bjh11 Doc 1213 Filed 05/30/19            Entered 05/30/19 22:11:35        Page 8 of 33



          25.   The Debtors responded
                            responded to
                                      to HHSC
                                         HHSC on April
                                                 April 5, 2019, attached hereto
                                                                         hereto as Exhibit C

 (the "Debtors
 (the “Debtors Letter"). During the
               Letter”). During the following
                                    following days,
                                              days, aa mediation
                                                       mediation was
                                                                 was negotiated
                                                                     negotiated and
                                                                                and tentatively
                                                                                    tentatively

 scheduled for
 scheduled for April
               April 24
                     24 and 25 before the Honorable
                                          Honorable Leif
                                                    Leif M. Clark. Pursuant to
                                                            Clark. Pursuant to Judge
                                                                               Judge Clark’s
                                                                                     Clark's

 mediation procedures, the parties began to share information.

          26.   On April 12, 2019, HHSC sent a letter to Judge Clark, attached hereto as Exhibit

    (the "HHSC
 D, (the “HHSC Mediation Letter") which stated
                         Letter”) which stated that
                                               that the Vendor Hold
                                                    the Vendor Hold was
                                                                    was in the amount
                                                                        in the amount of
                                                                                      of

 approximately $2.6
 approximately $2.6 million.
                    million. This
                             This amount
                                  amount represents
                                         represents the
                                                    the total prepetition amount
                                                        total prepetition amount owed
                                                                                 owed to all

 dental providers, not just the complaining Dental Providers.

          27.   On April
                On April 15, 2019,
                             2019, counsel
                                   counsel to CIBC sent
                                           to CIBC sent an email
                                                           email to
                                                                 to the
                                                                     the various
                                                                          various parties
                                                                                  parties in

 interest, attached
 interest, attached hereto               (the "CIBC
                    hereto as Exhibit E, (the “CIBC Email") stating: “I
                                                    Email”) stating:                 again make
                                                                     "I also want to again

 CIBC’s position
 CIBC's position clear
                 clear that
                       that it does not
                            it does not foresee
                                        foresee aa scenario
                                                   scenario where
                                                            where itit is
                                                                       is paying
                                                                          paying any
                                                                                 any funds
                                                                                     funds to
                                                                                           to the
                                                                                              the

 dentists on account of the adversary complaints.”
                                      complaints."

          28.                                                    Debtors, and HHSC agreed to
                During the following days, the Dental Providers, Debtors,

 broad terms on a potential settlement, where the Vendor Hold would be released and the Dental

 Providers would be paid directly from the funds subject to the Vendor Hold. Additionally, HHSC

 would waive
 would waive any potential
                 potential penalties
                           penalties against
                                     against the Debtors related
                                             the Debtors related to the Dental
                                                                        Dental Providers.
                                                                               Providers. The

 parties believed
 parties believed this
                  this resolution
                       resolution would
                                  would eliminate
                                        eliminate CIBC’s objections to
                                                  CIBC's objections to aa potential
                                                                          potential settlement.
                                                                                    settlement.

          29.   Given the CIBC Email and potential settlement, the mediation was postponed and

 eventually cancelled.
 eventually cancelled.During
                       DuringMay
                             May2019,
                                 2019,the
                                       the precise
                                           precise terms
                                                    terms of   settlement continued
                                                          of a settlement continued to
                                                                                    to be

 negotiated. As
 negotiated. As of May 30, 2019,
                of May     2019, aa settlement
                                     settlement has been
                                                    been reached
                                                         reached in principal,
                                                                    principal, subject
                                                                               subject to final
                                                                                          final

 agreement by the parties.

          30.
          30.   Additionally, the CHOW Facilities have been subject to CHOW Holds since April

 1, 2019.



                                                  8
 68843121.5
Case 18-33967-bjh11 Doc 1213 Filed 05/30/19             Entered 05/30/19 22:11:35     Page 9 of 33



 E.
 E.       Vendor Hold
          Vendor Hold Issues
                      Issues

          31.
          31.   In early May 2019, the Debtors
                                       Debtors recognized
                                               recognized that the amount of the Vendor Hold

                                                          $2.6
 was incorrect. Instead of a Vendor Hold in the amount of $2 6 million, see Exhibit D, the Vendor

 Hold applied to all Texas Medicaid funds.

          32.
          32.   Upon this
                Upon this discovery,
                           discovery, the
                                       the Debtors
                                            Debtors immediately
                                                     immediately opened
                                                                  opened communications
                                                                          communications with
                                                                                         with

 HHSC and the MCOs. On May 22, 2019, HHSC and the MCOs held a call to address the Vendor

 Hold. During
 Hold. During conversations
              conversations with
                            with the
                                  the MCOs,
                                      MCOs, they
                                            they confirmed
                                                 confirmed to
                                                            to the Debtors that HHSC had
                                                               the Debtors

 directed the MCOs to release the Vendor Hold. At the previously scheduled omnibus hearing on

 May 23, 2019, HHSC represented that they had instructed the MCOs to release the Vendor Hold

 and HHSC
 and HHSC was
          was “working
              "working as
                       as hard
                          hard as
                               as we can to
                                  we can to make
                                            make sure
                                                 sure that
                                                      that the
                                                           the problem
                                                               problem is
                                                                       is and
                                                                          and has
                                                                              has been
                                                                                  been

 addressed.” See May 23, 2019 Hearing Transcript, pg. 62.
 addressed."

          33.
          33.   During conversations
                During conversations with
                                     with the
                                          the MCOs,
                                              MCOs, the Debtors learned
                                                    the Debtors learned that
                                                                        that SAS showed a
                                                                             SAS showed

 Vendor Hold for all Medicaid
 Vendor              Medicaid funds through
                                    through December
                                            December 31, 2078 and all
                                                                  all previously
                                                                      previously submitted
                                                                                 submitted

 claims were
 claims were denied
             denied due
                    due to the Vendor
                               Vendor Hold. The Debtors
                                                Debtors also learned
                                                             learned that typically
                                                                          typically when
                                                                                    when a

 vendor hold is initiated, claims are denied, the vendor hold is lifted, and HHSC typically submits

                      Resubmission of a SAS file means that claims do not have to be manually
 an updated SAS file. Resubmission

 reprocessed.

          34.
          34.   The Debtors
                    Debtors acknowledge
                            acknowledge that
                                        that HHSC
                                             HHSC and
                                                  and the MCOs are diligently
                                                                   diligently working to

 rectify the situation,
 rectify     situation, but     liquidity issues
                        but the liquidity issues caused
                                                 caused by this delay are stark
                                                                          stark and
                                                                                and causing
                                                                                    causing undue
                                                                                            undue

 hardship. Further,
 hardship. Further, the
                     the Vendor
                         Vendor Hold
                                Hold has
                                     has ensured
                                         ensured that
                                                  that the Debtors are
                                                       the Debtors     unable to
                                                                   are unable    generate a
                                                                              to generate

 sufficient budget to obtain a final cash collateral order.

          35.
          35.      least $40.18
                At least $40.18 million (the "Total
                                million (the “Total Hold) is subject
                                                             subject to the
                                                                        the Vendor
                                                                            Vendor Hold and
                                                                                        and

                                 CHOW Holds are approximately
 CHOW Holds. Of this amount, the CHOW           approximately $8.59 million. As detailed



                                                   9
 68843121.5
Case 18-33967-bjh11 Doc 1213 Filed 05/30/19                          Entered 05/30/19 22:11:35         Page 10 of 33



  above the amount
  above     amount held for
                        for the
                             the Dental
                                 Dental Providers
                                        Providers is
                                                   is approximately       million (the
                                                       approximately $2.6 million (the "Dental
                                                                                       “Dental

  Holds”).
  Holds").

             36.
             36.       The amount due and outstanding
                       The amount         outstanding to the Debtors
                                                             Debtors for invoices
                                                                          invoices through
                                                                                   through May 15,

  2019 is
  2019 is approximately
          approximately $24.15
                        $24.15 million
                               million (the
                                       (the "Net
                                            “Net Claims").
                                                 Claims”). The Net Claims
                                                           The Net Claims represent
                                                                          represent amounts
                                                                                    amounts

  billed for Facilities not subject to CHOW Holds subject to adjustments for amounts patients are

  responsible for.

             37.
             37.       Additionally, though
                       Additionally,  thoughthe
                                             the effective
                                                 effectivedate
                                                           date of
                                                                of certain
                                                                   certain OTAs
                                                                           OTAs was April 1, 2019,
                                                                                was April    2019,

                                  the previous
  CHOW Holds were implemented for the previous week
                                               week (the
                                                    (the "Early
                                                         “Early CHOW Holds").
                                                                     Holds”). The
                                                                              The Early
                                                                                  Early

                        amount of
  CHOW Holds are in the amount of approximately
                                  approximately $1.64 million.
                                                      million. Because
                                                               Because these Facilities were

  not yet transitioned, the Early CHOW Holds are improper.

             38.
             38.       Therefore,
                       Therefore, the
                                   the total
                                       total amount
                                             amount due
                                                    due to the
                                                           the Debtors
                                                               Debtors and
                                                                       and improperly
                                                                            improperly subject
                                                                                       subject to the
                                                                                                  the

  Vendor Hold
  Vendor Hold is
              is approximately
                 approximately $25.79
                               $25.79 million
                                      million (the
                                              (the "Total
                                                   “Total Amount Due").
                                                                 Due”). The following chart

                                 outstanding:5
  simplifies the various amounts outstanding:5

                       Total Hold                           $40,182,943.80
                       CHOW Holds                           $8,591,513.98
                       Dental Holds                         $2,600,000.00
                       Early CHOW Holds                     $1,640,626.79
                       Net Claims                           $24,153,819.20
                       Total Amount Due                     $25,794,445.99

                                                 RELIEF REQUESTED
                                                 RELIEF REQUESTED

             39.
             39.                                               request that
                       By and through this Motion, the Debtors request that the Court enter the Show

  Cause Order, directing the MCOs and HHSC to show cause why they should not be sanctioned

  and held in contempt for failing to release the Vendor Hold and turnover the Total Amount Due.

             40.       The Debtors
                           Debtors request
                                   request that
                                           that the MCOs
                                                    MCOs and
                                                         and HHSC
                                                             HHSC be required
                                                                     required to show cause on or

  before June
  before June 5,
              5, 2019
                 2019 (the
                      (the "Show
                           “Show Cause Hearing").
                                       Hearing”).

  5
  5   Theseamounts
      These amountsreflect
                    reflect the
                             the Debtors
                                 Debtors good
                                         good faith
                                               faith and
                                                     and best
                                                         best efforts
                                                              efforts to be as accurate as possible.

                                                               10
  68843121.5
Case 18-33967-bjh11 Doc 1213 Filed 05/30/19            Entered 05/30/19 22:11:35        Page 11 of 33



           41.   The Debtors
                     Debtors further
                             further request
                                     request that the MCOs
                                                      MCOs and
                                                           and HHSC
                                                               HHSC be
                                                                    be sanctioned
                                                                        sanctioned $100,000
                                                                                   $100,000

  per day for each day after the Show Cause Hearing that the Total Amount Due is not released.

                                        BASIS
                                        BASIS FOR
                                              FOR RELIEF
                                                  RELIEF

  A.
  A.       The MCOs
           The MCOs and/or
                    and/or HHSC
                           HHSC are
                                are Violating
                                    Violating the
                                              the Automatic
                                                  Automatic Stay
                                                            Stay

           42.   The automatic stay
                 The automatic stay provided
                                    provided by
                                             by Bankruptcy
                                                BankruptcyCode
                                                           Codesection  362 isis “one
                                                                section362       "one of the
                                                                                      of the

  fundamental debtor
  fundamental debtor protections
                     protections provided
                                 provided by
                                          by the
                                             the bankruptcy
                                                 bankruptcy laws.”
                                                            laws." United
                                                                   United Savings
                                                                          Savings Ass’n of Texas
                                                                                  Ass'n of Texas

  v. Timbers of Inwood Forrest Assocs., Ltd., 484 U.S. 365, 369 (1988). See In re Adkins, 513 B.R.

  888,
  888, 891-91 (Bankr. N.D.
       891-91 (Bankr. N.D. Tex. 2014) ("The
                           Tex. 2014) (“The automatic
                                            automatic stay
                                                      stay is     protection afforded
                                                           is the protection afforded to
                                                                                      to an

  individual or entity that seeks protection under our nation's bankruptcy laws. The coverage of the

  automatic stay, by the provisions of the Bankruptcy Code, is both broad and specific.”).
                                                                              specific.").

           43.   The Debtors do not dispute that HHSC is entitled to take certain actions under the

                                                       U.S.C.
  police power exception to the automatic stay. See 11 U .S.C. § 362(b)(4). However, this power is

  limited to
  limited to when
             when the
                  the governmental
                      governmental actor’s undertaking is
                                   actor's undertaking is to
                                                          to protect
                                                             protect public health and welfare. See,

  e.g., In re Braeview Manor Inc., Adv. Pro. No. 94-1017, 1994 WL 25735 (Bankr. N.D. Ohio Jan.

                     In re
  17, 1994) (quoting In re Nat'l
                           Nat’l Hosp.
                                 Hosp. and
                                       and Inst.
                                           Inst. Builders
                                                 Builders Co.,
                                                          Co., 658 F.2d 39 (2d Cir. 1981)). When

  examining the
  examining      police power
             the police       exception, courts
                        power exception,        have applied
                                         courts have applied two
                                                              two "related,
                                                                   “related, and
                                                                              and somewhat
                                                                                   somewhat

  overlapping” tests:
  overlapping"  tests: the
                       the pecuniary
                           pecuniary purpose
                                     purpose test
                                              test and the public
                                                   and the public policy
                                                                  policy test.
                                                                         test. Lockyer
                                                                               Lockyer v. Mirant
                                                                                          Mirant

         398 F.3d
  Corp., 398 F.3d 1098,
                  1098, 1108
                        1108 (9th
                             (9th Cir.
                                  Cir. 2005).
                                       2005). "The
                                              “The pecuniary
                                                    pecuniary purpose
                                                              purpose test
                                                                      test asks
                                                                           asks whether
                                                                                whether the
                                                                                        the

  government primarily seeks to protect a pecuniary governmental interest in the debtor's property,

  as opposed
  as opposed to
             to protecting
                protecting the
                           the public
                               public safety
                                      safety and
                                             and health.”
                                                 health." In re Nortel Networks, Inc., 669 F.3d 128,

         (3d Cir.
  139–40 (3d
  139-40     Cir. 2011).
                   2011). "The
                           “The public
                                 public policy
                                         policy test
                                                 test asks
                                                       asks whether
                                                            whether the
                                                                     the government
                                                                          government is
                                                                                      is effectuating
                                                                                          effectuating

  public policy
  public policy rather
                rather than
                       than adjudicating
                            adjudicating private
                                         private rights.”     “If the
                                                 rights." Id. "If the purpose
                                                                      purpose of
                                                                              of the
                                                                                 the law
                                                                                     law is
                                                                                         is to
                                                                                            to promote
                                                                                               promote

  public safety and welfare or to effectuate public policy, then the exception to the automatic stay

  applies.” Id. However,
  applies."     However, ifif “the purpose of
                              "the purpose    the law
                                           of the  law isis totoprotect
                                                                 protect the
                                                                          thegovernment's
                                                                              government’s pecuniary
                                                                                            pecuniary

                                                  11
  68843121.5
Case 18-33967-bjh11 Doc 1213 Filed 05/30/19             Entered 05/30/19 22:11:35        Page 12 of 33



  interest in
  interest    the debtor's
           in the debtor’s property
                           property or
                                    or primarily
                                       primarily to
                                                 to adjudicate
                                                    adjudicate private
                                                               private rights,
                                                                       rights, then
                                                                               then the
                                                                                    the exception
                                                                                        exception is
                                                                                                  is

  inapplicable.” Id. The
  inapplicable."         complementary tests
                     The complementary  tests“are
                                              "aredesigned
                                                   designedtoto sort
                                                                 sort out
                                                                      out cases
                                                                          cases in which the
                                                                                in which  the

                bringing suit
  government is bringing
  government             suit in
                              in furtherance
                                 furtherance of
                                             of either
                                                either its
                                                       its own
                                                           own or
                                                               or certain
                                                                  certain private
                                                                          private parties’ interest in
                                                                                  parties' interest in

  obtaining aa pecuniary
  obtaining    pecuniary advantage
                         advantage over
                                   over other
                                        other creditors.”
                                              creditors." Id. Here, there are no credible allegations

     fraud against
  of fraud against the
                   the Debtors.
                       Debtors. Even
                                Even assuming
                                     assuming arguendo that prepetition, the Debtors
                                                                             Debtors did not
                                                                                         not

  properly handle
  properly handle IME
                  IME Funds
                      Funds due     the Dental
                            due to the  Dental Providers,
                                                Providers, there
                                                            there have
                                                                  have been
                                                                       been no
                                                                             no postpetition
                                                                                 postpetition

  allegations with respect to other operations.

           44.   Further, arguably,
                 Further, arguably, the Vendor Hold violates the automatic
                                    the Vendor                   automatic stay. See,
                                                                                 See, e.g.,
                                                                                      e.g., In re

  Medicar Ambulance
  Medicar Ambulance Co.,       166 B.R. 918
                    Co., Inc., 166      918 (Bankr.
                                             (Bankr. N.D.
                                                     N.D. Cal.
                                                          Cal. 1994)
                                                               1994) (determining
                                                                      (determining that the

  automatic stay
  automatic      barred the suspension
            stay barred     suspension of Medicare
                                          Medicare payments
                                                   payments to debtor
                                                               debtor provider);
                                                                      provider); In re Allied
                                                                                       Allied

  Home Health Nursing Servs. Inc., Case No. 96-51232 (Bankr. W.D. Tex. Apr. 2, 1996). See also

                                               Shalala (In
  In re Healthmaster Home Health Care, Inc. v. Shalala (In re
                                                           re Healthmaster
                                                              Healthmaster Home
                                                                           Home Health
                                                                                Health Care,
                                                                                       Care,

                  95-01021A, 1995
  Inc.), Case No. 95-01021A, 1995 WL 928920,
                                     928920, at *1 (Bankr. S.D. Ga. Apr. 13, 1995) (entering

  order temporarily restraining intermediary
                                intermediary from withholding Medicare funds); In re Fas
                                                                                     Fas Mart
                                                                                         Mart

  Convenience Stores,
  Convenience               296 B.R.
              Stores, Inc., 296 B.R. 414,
                                     414, 422
                                          422 (Bankr.
                                              (Bankr. E.D.
                                                      E.D. Va.
                                                           Va. 2002)
                                                               2002) (finding
                                                                     (finding that “even if
                                                                              that "even if

  [defendant] has a valid right to recoup, the court believes that the potential injury to debtors far
  [defendant]

  outweighs the
  outweighs  the potential
                 potential harm
                           harm to  [defendant] because
                                to [defendant]  because the  potential to
                                                         the potential    [defendant] is
                                                                       to [defendant]     less
                                                                                      is less

  imminent, entirely
  imminent, entirely pecuniary,
                     pecuniary, and
                                and more
                                    more easily
                                         easily corrected
                                                corrected at
                                                          at aa later
                                                                later date.”).
                                                                      date."). But see In re Orthotics,

  193 B.R. 832 (N.D. Ohio 1996).

           45.   The Debtors
                     Debtors have
                             have attempted
                                  attempted to
                                            to work
                                               work with
                                                    with HHSC
                                                         HHSC and             release the
                                                              and the MCOs to release

  Total Amount Due in the most efficient and consensual way possible. The relief the Debtor seeks

     limited: release of approximately
  is limited:            approximately $25.79
                                       $25.79 million
                                              million in Medicaid
                                                         Medicaid funds.
                                                                  funds. No party disputes the

  propriety of the release or even disputes the Total Amount Due. The Debtors have waited as long



                                                   12
  68843121.5
Case 18-33967-bjh11 Doc 1213 Filed 05/30/19                     Entered 05/30/19 22:11:35              Page 13 of 33



  as possible, but can wait no longer. These funds are desperately needed or the Debtors may be in

  jeopardy of not providing adequate patient care, paying employees, and maintaining operations.

  B.
  B.       The Debtors
           The Debtors are
                       are Entitled
                           Entitled to
                                    to Turnover
                                       Turnover

           46.      The Debtors are
                    The Debtors     legally entitled
                                are legally entitled to turnover of
                                                     to turnover of all funds subject
                                                                              subject to the
                                                                                         the Vendor
                                                                                             Vendor

                                                Due.6 By failing to release the funds subject to the
  Hold and, at the very least, the Total Amount Due.6

  Vendor Hold,
  Vendor Hold, i.e., the
                     the Total
                         Total Amount
                               Amount Due
                                      Due of $25.79
                                             $25.79 million
                                                    million the
                                                            the MCOs
                                                                MCOs and/or
                                                                     and/or HHSC
                                                                            HHSC are
                                                                                 are

  violating the
  violating the automatic
                automatic stay
                          stay by exercising control
                               by exercising control over
                                                     over property
                                                          propertyof
                                                                   of the
                                                                      the estate.
                                                                          estate. 11 U.S.C. §
                                                                                  11 U.S.C.

  362(a)(3). A
  362(a)(3).   debtor’s estate
             A debtor's estate comprises,
                               comprises, subject
                                          subject to
                                                  to certain
                                                     certain exceptions,
                                                             exceptions, “all legal or
                                                                         "all legal or equitable
                                                                                        equitable

  interests of
  interests of the debtor as
               the debtor as of
                             of the
                                the commencement
                                    commencement of the case."
                                                 of the case.” 11
                                                               11 U.S.C.
                                                                  U.S.C. §§ 541(a)(1). "The
                                                                                       “The scope
                                                                                            scope

                                   included in a bankruptcy
  of property rights and interests included      bankruptcy estate is very
                                                                      very broad:
                                                                           broad: The
                                                                                  The conditional,
                                                                                      conditional,

  future, speculative,
          speculative, or
                       or equitable
                          equitable nature
                                    nature of
                                           of an
                                              an interest
                                                 interest does
                                                          does not prevent
                                                                   prevent it from being property of

  the bankruptcy
  the bankruptcy estate."
                 estate.” Matter of Kemp,                                   The debtor's
                                    Kemp, 52 F.3d 546, 550 (5th Cir. 1995). The debtor’s estate
                                                                                         estate

  includes any debt that is matured, payable on demand, or payable on order as of the petition date.

  11 U.S.C. §§ 541(a)(1), 542(b). Any entity that owes such a debt must pay this debt to the order

      the bankruptcy
  of the   bankruptcy trustee
                       trustee or
                               or debtor-in-possession.
                                   debtor-in-possession. 11 U.S.C. §§ 542(b).
                                                         11 U.S.C.    542(b). This
                                                                              This obligation
                                                                                   obligation is

  mandatory, and
  mandatory, and “[t]here
                 "[t]here is no requirement
                          is no requirement that the trustee
                                            that the trustee make
                                                             make demand,
                                                                  demand, obtain
                                                                          obtain aa court
                                                                                    court order,
                                                                                          order, or
                                                                                                 or

                   action to
  take any further action to obtain
                             obtain aa turnover
                                       turnover of
                                                of the
                                                   the estate’s property.” In re Lucas, 100 B.R. 969,
                                                       estate's property."

                                rev’d on
  973 (Bankr. M.D. Tenn. 1989), rev'd on other
                                         other grounds,
                                               grounds, 924 F.2d 597 (6th Cir. 1991); see also

                                                    Larimer), 27 B.R. 514, 516 (Bankr. D. Idaho
  Fitzgerald v. Internal Revenue Service (Matter of Lorimer),

  1983) ("There
  1983) (“There is
                is no
                   no requirement
                      requirement in
                                  in the
                                     the Code
                                         Code that
                                              that the
                                                   the trustee
                                                       trustee make
                                                               make demand,
                                                                    demand, obtain
                                                                            obtain aa court
                                                                                      court order,
                                                                                            order,

  or take
  or take any
          any further
              further action
                      action in order to
                             in order to obtain
                                         obtain aa turnover
                                                   turnover of
                                                            of the
                                                               the estate's
                                                                   estate’s property.
                                                                            property. Failure
                                                                                      Failure of an
                                                                                              of an




  6
  6 TheDebtors
   The  Debtorsand
                andDental
                    DentalProviders
                            Providers have
                                       have agreed
                                             agreed to
                                                     to aa settlement
                                                            settlement which
                                                                       which will
                                                                             will be
                                                                                  be presented
                                                                                     presented to the
                                                                                                  the Court
                                                                                                      Court pursuant
                                                                                                            pursuant to
  Bankruptcy Rule 9019 related to the prepetition IME Funds representing a portion of the Dental Holds.

                                                           13
  68843121.5
Case 18-33967-bjh11 Doc 1213 Filed 05/30/19                  Entered 05/30/19 22:11:35             Page 14 of 33



  entity to
  entity    do so,
         to do so, after
                    after notice
                           notice of
                                  of the
                                      the estate's
                                           estate’s interest
                                                     interest in
                                                               in property
                                                                   property held
                                                                            held by
                                                                                 by it,
                                                                                     it, isisprobably
                                                                                              probably

  contemptuous.”).
  contemptuous.").

           47.     The Debtors
                       Debtors are entitled
                                   entitled to
                                            to Medicaid
                                               Medicaid reimbursements
                                                         reimbursements for providing
                                                                            providing services
                                                                                      services to

  patients at their Facilities.
  patients          Facilities. At most, the Vendor
                                At most,     Vendor Hold
                                                    Hold should
                                                         should apply
                                                                apply to the CHOW
                                                                             CHOW Holds
                                                                                  Holds and

  Dental
  Dental Holds,
         Holds, representing
                representing approximately only $11.91
                             approximately only $11.91 million
                                                       million of the
                                                                   the approximately
                                                                        approximately $40.18
                                                                                      $40.18

  million Total
  million Total Hold.
                Hold. The Vendor Hold
                      The Vendor      was incorrectly
                                 Hold was incorrectly applied
                                                      applied to
                                                              to all Medicaid
                                                                     Medicaid funds,
                                                                              funds, to the

  detriment of the Debtors. Therefore, the MCOs and/or HHSC should be required to immediately

                                                        million.7
  turnover the Total Amount Due of approximately $25.79 million.7

  C.
  C.       Equity Demands
           Equity Demands the
                          the Court
                              Court to
                                    to Order
                                       Order the
                                             the MCOs
                                                 MCOs and HHSC to
                                                      and HHSC to Show
                                                                  Show Cause
                                                                       Cause

           48.     Even
                   Even if the
                           the Court
                               Court were
                                     were to
                                           to determine
                                               determine that
                                                         that the
                                                               the automatic
                                                                    automatic stay
                                                                              stay is
                                                                                   is not
                                                                                      not implicated,
                                                                                           implicated,

        Bankruptcy Code
  under Bankruptcy Code section
                        section 105(a),
                                105(a), the
                                        the Court
                                            Court may “issue any
                                                  may "issue any order,
                                                                 order, process,
                                                                        process, or judgment
                                                                                     judgment

  that is
  that is necessary
          necessary or appropriate to
                    or appropriate to carry
                                      carry out
                                            out the
                                                the provisions
                                                    provisions of
                                                               of the
                                                                  the Bankruptcy
                                                                      Bankruptcy Code.”
                                                                                 Code." 11
                                                                                        11 U.S.C.
                                                                                           U.S.C. §§

  105(a); see also In re Millennium Seacarriers, Inc., 419 F.3d 83, 97 (2d Cir. 2005).

           49.     There
                   There has
                         has been
                             been undue
                                  undue delay
                                        delay in
                                              in the release of
                                                 the release of tens of millions
                                                                        millions of dollars
                                                                                    dollars to the

  Debtors. Such
  Debtors. Such delay
                delay is causing harm
                      is causing harm to the Debtors,
                                             Debtors, their estates,
                                                            estates, and the various
                                                                             various parties
                                                                                     parties in

  interest in this case including patients, employees, creditors, and landlords. Therefore, the Court

  should require the MCOs and/or HHSC to immediately show cause as to why the Total Amount

  Due of $25.79 million has not been released.

                                                    NOTICE
                                                    NOTICE

           50.
           50.     Notice of this Motion shall be provided to: (a) the U.S. Trustee the Office of the

  United States Trustee for the Northern District of Texas; (b) the Office of the
                                                                              the Attorney
                                                                                  Attorney General

                   which the
  of the states in which the Debtors
                             Debtors operate; (c) counsel to CIBC Bank USA; (d) counsel to the

  7
     Pursuant to
     Pursuant     federal and
              to federal            Medicaid law,
                          and state Medicaid  law, HHSC
                                                    HHSC can    make advances
                                                            can make advances to     Debtors on account
                                                                              to the Debtors     account of future
                                                                                                            future
  reimbursements. In the alternative, the Debtors request that HHSC immediate advance
  reimbursements.                                                              advance the Debtors some portion of
  the $25.79 million.

                                                        14
  68843121.5
Case 18-33967-bjh11 Doc 1213 Filed 05/30/19           Entered 05/30/19 22:11:35          Page 15 of 33



  Official Committee of Unsecured Creditors; (e) the Internal Revenue Service; (f) HHSC; (g) the

  MCOs; and those parties who have requested notice pursuant to Bankruptcy Rule 2002.

           51.   The Debtors respectfully
                             respectfully submit
                                          submit that
                                                 that such notice is sufficient and that no further

  notice of this Motion is required.

           WHEREFORE, the
                      the Debtors
                          Debtors respectfully
                                  respectfully request
                                                requestthat
                                                        that the  Court enter
                                                              the Court enter an
                                                                              an order,
                                                                                  order,

  substantially in
  substantially in the form of the proposed order attached
                                                  attached hereto
                                                           hereto as Exhibit A, granting the relief

  requested in the Motion and such other and further relief as may be just and proper.

  Dated: May
  Dated: May30,
              30, 2019
                  2019                              Respectfully submitted,
         Dallas, Texas
                                                    POLSINELLI PC

                                                    /s/
                                                    /s/     Trey A. Monsour
                                                    Trey A. Monsour
                                                    State Bar No. 14277200
                                                    2950 N. Harwood, Suite 2100
                                                    Dallas, Texas 75201
                                                    Telephone: (214) 397-0030
                                                    Facsimile: (214) 397-0033
                                                    Facsimile•
                                                    tmonsour@polsinelli.com

                                                    -and-

                                                    Jeremy R. Johnson (Admitted Pro Hac Vice)
                                                    600 3rd Avenue, 42nd Floor
                                                    New York, New York 10016
                                                    Telephone: (212) 684-0199
                                                    Facsimile•
                                                    Facsimile: (212) 684-0197
                                                    jeremy.johnson@polsinelli.com

                                                    Counsel to the Debtors and Debtors in
                                                    Possession




                                                 15
  68843121.5
Case 18-33967-bjh11 Doc 1213 Filed 05/30/19          Entered 05/30/19 22:11:35       Page 16 of 33



                                    Certificate
                                    Certificate of
                                                of Conference
                                                   Conference

  I, Jeremy R. Johnson hereby certify that on May 30, 2019, I contacted Hal F. Morris, counsel to
            Health and Human Services
  the Texas Health             Services Commission.
                                          Commission. As
                                                       As of
                                                          of the
                                                              the filing
                                                                  filing of
                                                                         of this Motion,
                                                                                 Motion, I had not
  heard from Mr. Morris.

  Dated: May
  Dated: May30,
              30, 2019
                  2019                             /s/
                                                   /s/   Jeremy R. Johnson
         Dallas, Texas                             Jeremy R. Johnson




  68843121.5
Case 18-33967-bjh11 Doc 1213 Filed 05/30/19   Entered 05/30/19 22:11:35   Page 17 of 33



                                      Exhibit
                                      Exhibit A
                                              A

                                   Proposed Order




  68843121.5
Case 18-33967-bjh11 Doc 1213 Filed 05/30/19                          Entered 05/30/19 22:11:35                  Page 18 of 33




                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION

                                                               §
  In re:                                                       §
                                                               §      Chapter 11
                                                               §
                               al.,1
  Senior Care Centers, LLC, et al.,1                           §
                                                               §      Case No. 18-33967 (BJH)
                                                               §
                               Debtors.                        §
                                                               §      (Jointly Administered)
                                                               §

                                             ORDER TO SHOW CAUSE

           Upon the
           Upon the motion
                    motion (the
                           (the "Motion")
                                “Motion”) of
                                          of the
                                             the Debtors for entry of an emergency order to show

  cause; and
  cause;               having jurisdiction
         and the Court having jurisdiction over
                                           over this
                                                this matter
                                                     matter pursuant
                                                            pursuant to
                                                                      to 28 U.S.C. 157
                                                                         28 U.S.C.     and §§
                                                                                   157 and

  1334(b); and the Court having found that this matter is a core proceeding pursuant to 28 U.S.C. §

  157(b)(2), and
  157(b)(2), and that
                 that the Debtors
                          Debtors consent
                                  consent to
                                          to entry
                                             entry of
                                                   of a final order under Article
                                                                          Article III of the United

  States Constitution; and the Court having found that venue of this proceeding and the Motion in

  this District is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and the Court having determined


  1
        Debtors
    The Debtors
  1 The          in the
                 in  the Chapter
                         Chapter 11
                                 11 cases,
                                     cases, along
                                            along with
                                                   with the
                                                         the last
                                                              last four
                                                                    four digits
                                                                         digits of
                                                                                of each
                                                                                    each Debtor's
                                                                                         Debtor’s federal
                                                                                                    federal tax
                                                                                                             tax identification
                                                                                                                  identification
  number, are set forth in the Order (I) Directing Joint Administration of Chapter 11 Cases, and (II) Granting Related
  Relief [Docket
           [Docket No. No. 569]
                             569] and
                                  and maymay also
                                                also be
                                                      be found
                                                            found on   on the
                                                                            theDebtors'
                                                                                  Debtors’ claims
                                                                                             claims agent's
                                                                                                       agent’s website
                                                                                                                    website at at
  https://omnimgt.com/SeniorCareCenters.
  https://omnimgt  com/SeniorCareCenters.The  Thelocation
                                                   locationofofthe
                                                                 the Debtors’
                                                                      Debtors' service
                                                                                service address
                                                                                         address is  600 North
                                                                                                 is 600  North Pearl
                                                                                                                   Pearl Street,
                                                                                                                          Street,
  Suite 1100, Dallas, Texas 75201.


  68843121.5
Case 18-33967-bjh11 Doc 1213 Filed 05/30/19               Entered 05/30/19 22:11:35       Page 19 of 33



                  requested in the Motion is in the
  that the relief requested                     the best
                                                    best interests
                                                          interests of the
                                                                       the Debtors,
                                                                           Debtors, their
                                                                                    their estates,
                                                                                          estates, their

  creditors, and
  creditors, and other
                 other parties
                       parties in interest;
                                  interest; and it appearing
                                                   appearing that proper and adequate
                                                                             adequate notice
                                                                                      notice of the

  Motion has been given, under the circumstances, and that no other or further notice is necessary;

               record herein;
  and upon the record herein; and
                              and after
                                  after due
                                        due deliberation
                                            deliberation thereon;
                                                         thereon; and good
                                                                      good and
                                                                           and sufficient
                                                                               sufficient cause
                                                                                          cause

  appearing therefore, it is hereby

           ORDERED, ADJUDGED, AND DECREED THAT:

           1.    The Motion is GRANTED as set forth herein.

           2.    A show
                   showcause
                        causehearing
                              hearingwill be be
                                       will  heldheld
                                                  on June __, 2019
                                                      on June      at __:__
                                                              , 2019         (CST),atatwhich
                                                                      at : (CST),       which the
                                                                                              the

  following parties are required to demonstrate cause as to why they should not be sanctioned and

  held in contempt for violation of the automatic stay:

                 a.
                 a.      Amerigroup Texas;

                 b.      UnitedHealthcare;

                 c.
                 c.      HealthSpring;

                 d.      Superior Health Plan;

                 e.
                 e.      Molina Healthcare of Texas;

                 f.      Texas Medicaid & Healthcare Partnership; and

                 g.
                 g.      Texas Health and Human Services Commission.

           3.    Notwithstanding any
                 Notwithstanding any Bankruptcy
                                     Bankruptcy Rule
                                                Rule or
                                                     or Local
                                                        Local Rule
                                                              Rule to the contrary, this Order

  shall be immediately effective and enforceable upon its entry

           4.    This Court shall
                 This Court shall retain
                                  retain jurisdiction
                                         jurisdiction over
                                                      over any
                                                           any and     matters arising
                                                               and all matters arising from the
                                                                                            the

  interpretation, implementation, or enforcement of this Order.


                                       ## ## ## End
                                                End of Order ## ## ##
                                                    of Order




                                                     2
  68843121.5
Case 18-33967-bjh11 Doc 1213 Filed 05/30/19       Entered 05/30/19 22:11:35   Page 20 of 33



  Order submitted by:

  POLSINELLI PC

  /s/
  /s/     Trey A. Monsour
  Trey A. Monsour
  State Bar No. 14277200
  Polsinelli PC
  2950 N. Harwood, Suite 2100
  Dallas, Texas 75201
  Telephone: (214) 397-0030
  Facsimile: (214) 397-0033
  tmonsour@polsinelli.com

  -and-

  Jeremy R. Johnson (Admitted Pro Hac Vice)
  600 3rd Avenue, 42nd Floor
  New York, New York 10016
  Telephone: (212) 684-0199
  Facsimile: (212) 684-0197
  jeremy.johnson@polsinelli.com

  Counsel to the Debtors and Debtors in
  Possession




                                              3
  68843121.5
Case 18-33967-bjh11 Doc 1213 Filed 05/30/19   Entered 05/30/19 22:11:35   Page 21 of 33



                                      Exhibit B
Case 18-33967-bjh11 Doc 1213 Filed 05/30/19                     Entered 05/30/19 22:11:35              Page 22 of 33




                                                KEN PAXTON
                                           ATTORNEY GENERAL OF TEXAS


                                                 April 4, 2019
                              sent via electronic mail and U.S. First-Class mail

   Mark W. Stout, Esq.                                        James S. Brouner, Esq.
   Padfield & Stout, L.L.P.                                   The Law Office of Mark A. Weisbart
   910 The Carnegie                                           12770 Coit Road, Ste. 541
   421 W. Third Street                                        Dallas, Texas 75251
   Fort Worth, Texas 76102                                    ibrouner@weisbartlaw.net
   mstout@padfieldstout.com

   John E. Johnson, Esq.                                      Trey Andrew Monsour
   Padfield & Stout, L.L.P.                                   Polsinelli PC
   705 Ross Avenue                                            1000 Louisiana Street
   Dallas TX 75202                                            Suite 6400
   j johnson @ padfieldstout.com                              Houston, TX 77002
                                                              TMonsour@Polsinelli.com

   Jeremy R. Johnson                                          John Robert Weiss
   Polsinelli PC                                              Duane Morris LLP
   600 Third Avenue, 42nd Floor                               190 S. LaSalle Street
   New York, NY 10016                                         Suite 3700
   jeremv.johnson@polsinelli.com                              Chicago, IL 60603
                                                              jrweiss @duanemorris.com


         Re:        In re Senior Care Centers, LLC, et al., Chapter 11 Case No. 18-33967, United
                    States Bankruptcy Court for the Northern District of Texas, Dallas Division

  Dear Sirs,

          On behalf of our client, the Texas Health and Human Services Commission (HHSC), we
  are writing to advise you that a vendor hold has been placed on all Senior Care facilities that owe
  Resident funds pursuant to the Debtors' participation in the Incurred Medical Expense (IME)
  program. As you know, the IME Program makes resident funds available to pay for dental
  services, specialty medical equipment and health insurance premiums which are not otherwise a
  benefit of the Texas Medicaid program. Under the IME Program, certain Medicaid-eligible
  residents of nursing facilities may request to have their applied income adjusted to pay for those
  services. As we have previously advised, and as has been the subject of other pleadings and actions
  filed by other parties in this case, certain of the Debtors have failed to refund resident credits
  intended under the IME Program to pay for dental services and certain durable medical equipment.



               Post Office Box 12548, Austin. Texas 78711-2548 • (512)463-2100 • www.texasattorneygeneral.gov
Case 18-33967-bjh11 Doc 1213 Filed 05/30/19             Entered 05/30/19 22:11:35        Page 23 of 33



          HHSC has instituted these vendor holds based on the credible allegations of fraud
  contained in Adversary Proceedings Nos. 19-03016 and 19-03017; together with complaints
  received by HHSC. HHSC has received a total of 169 complaints since January 1, 2018 (88 pre-
  petition and 81 post-petition). HHSC further believes approximately 2,100 residents have been
  impacted by the Debtors' actions. Pursuant to Pers. Care Prod., Inc. v. Hawkins, 635 F.3d 155
  (5th Cir. 2011), Medicaid Providers do not have a due-process protected interest in their present
  Medicaid reimbursement claims while past claims are under investigation for fraud. The Personal
  Care Products decision further makes clear that Texas regulations permit current reimbursements
  to be withheld pending investigation on prior payments. Id. At 159. HHSC believes that the
  Debtors are in violation of, inter alia, 40 Tex. Admin. Code §§ 19.410 and 19.2316 (failure to
  make timely refunds and collecting in excess of the daily rate).

           We would suggest for your consideration that the parties (Debtors, lenders, plaintiffs in the
   two adversary proceedings) voluntarily agree to attend a mediation to attempt to resolve these
   issues in order that the vendor holds could potentially be released. We would suggest such a
   mediation take place in the near future in Austin, so that representatives of HHSC (the agency
   which investigates financial complaints filed against nursing homes) can attend and
   participate. Please let us know your position on such mediation no later than 12:00 noon next
   Tuesday, April 9th. We look forward to hearing from you. In the event we do not timely hear from
   you, or the parties are unwilling to agree to mediation, HHSC anticipates requesting the
   Bankruptcy Court to compel mediation to resolve these important pending issues. Thank you for
   your continuing courtesies. With kindest regards, I remain

                                                 Very truly yours,

                                                   / L1.I\4a rris bti gzit/L
                                                 Hal F. Morris
                                                 Assistant Attorney General
                                                 Managing Attorney Bankruptcy Regulatory Section
                                                 Bankruptcy and Collection Division
                                                 Office of the Texas Attorney General
                                                 (512) 475-4550
                                                 hal.morris@oag.texas.gov



   cc:     via electronic mail
           Lisa Lambert, Lisa.L.Lambert@usdoj.gov
           Meredyth Kippes, Meredyth.A.Kippes @usdoj.gov
           Leslea Pickle, Leslea.Pickle@hhsc.state.tx.us
           Corey Kintzer, Corey.Kintzer@hhsc.state.tx.us
           Nancy Peterma, PetermanN@gtlaw.com
           Frank Terzo, frank.terzo@nelsonmullins.com
           Marty Kalish, martinkalish@hotmail.com
Case 18-33967-bjh11 Doc 1213 Filed 05/30/19     Entered 05/30/19 22:11:35   Page 24 of 33



        (internal)
        Casey Roy, casey.roy@oag.texas.gov
        Ashley Bartram, ashley.bartram@oag.texas.gov
Case 18-33967-bjh11 Doc 1213 Filed 05/30/19   Entered 05/30/19 22:11:35   Page 25 of 33



                                      Exhibit C
  Case 18-33967-bjh11 Doc 1213 Filed 05/30/19                                          Entered 05/30/19 22:11:35                   Page 26 of 33



                                                               POLSINELI
                                              222 Delaware
                                                  Delaware Avenue,
                                                           Avenue,Suite
                                                                   Suite1101,
                                                                         1101,Wilmington,
                                                                               Wilmington,DE
                                                                                           DE19801     (302) 252-0920
                                                                                               19801• (302)  252-0920



                                                                                                                Jeremy R. Johnson
       April 5, 2019                                                                                            (212) 684-0199
                                                                                                                jeremy.johnson@polsinelli.com

       Via Email

       Mr. Hal F. Morris
       Assistant Attorney General
       Managing Attorney Bankruptcy Regulatory Section
       Bankruptcy and Collection Division
       Office of the Texas State Attorney General
       (512) 475-4450
       hal.morris@oag.texas.gov

                     Re:              In re Senior Care Centers, LLC, Case No. 18-33967 (BJH)

       Dear Mr. Morris:

                        know, this
               As you know,   this firm
                                   firm represents
                                         represents Senior
                                                    Senior Care Centers,
                                                                 Centers, LLC and itsits affiliated
                                                                                         affiliated entities
                                                                                                    entities
       (collectively, the
       (collectively, the “Debtors”)        above-referenced chapter
                          "Debtors") in the above-referenced  chapter 11 cases
                                                                          cases (the “Chapter       Cases”)
                                                                                     "Chapter 11 Cases")
       before the United States Bankruptcy Court for the Northern District of Texas (the "Bankruptcy
                                                                                               “Bankruptcy
       Court”). We are in receipt of the April 4, 2019 letter (the "April
       Court").                                                    “April 4 Letter")
                                                                            Letter”) sent on behalf of the
       Texas Health and Human Services Commission (“HHSC”).
                                                        ("HHSC").

                The April
                The   April 4 Letter
                               Letter advises
                                      advises “that      vendor hold
                                                 "that a vendor   hold has
                                                                         has been
                                                                              been placed
                                                                                     placed on all
                                                                                                 all Senior
                                                                                                     Senior Care
                                                                                                            Care
       facilities
       facilities that
                  that owe resident
                            resident funds pursuant
                                              pursuant to the Debtors'
                                                               Debtors’ participation
                                                                         participation in the
                                                                                           the Incurred
                                                                                                Incurred Medical
                                                                                                         Medical
       Expense (IME)
       Expense    (IME) program.”
                         program." Although
                                     Although thethe April
                                                     April 4 Letter alleges
                                                                     alleges that “certain
                                                                                   "certain of the Debtors have
       failed to refund resident credits intended
                                            intended under
                                                      under the IME Program to pay for dental services and
       certain durable
       certain   durable medical
                          medical equipment”
                                    equipment"basedbasedon on pleadings
                                                              pleadingsfiled
                                                                          filed in
                                                                                 in the  Chapter 11
                                                                                    the Chapter        Cases, the
                                                                                                   11 Cases,
       Debtors dispute such allegations and the Court has not yet made any determinations with respect
           those allegations.
       to those   allegations. The
                               The proposed
                                     proposed vendor
                                                 vendorhold,
                                                          hold,the
                                                                the extent
                                                                    extentof of which
                                                                                which isis not
                                                                                           not clear
                                                                                                clear based
                                                                                                      based on
                                                                                                             on a
       review of
       review           April 44 Letter,
                 of the April     Letter, isisbased
                                               basedononunsubstantiated
                                                          unsubstantiated allegations
                                                                            allegations and is is premature
                                                                                                   premature and
                                                                                                              and
       draconian.

               The April 4 Letter was a surprise to the Debtors, who were cooperating in good faith with
       HHSC and
       HI-ISC   andthe
                    the dental
                         dental providers
                                providersinin an
                                              an attempt
                                                  attempt to
                                                           to resolve
                                                              resolve the
                                                                       the open
                                                                           open issues.
                                                                                 issues. The
                                                                                         The Debtors,
                                                                                              Debtors, at the
       request of HHSC, met with the HI-ISC
                                         HHSC in   Austin in  January 2019  to
                                                 in Austin in January 2019 to  discuss these and other issues
       and have
       and  have provided
                   provided regular
                               regular reports
                                        reports to HHSC
                                                      HHSC and and the
                                                                    thedental
                                                                         dentalproviders
                                                                                  providers regarding
                                                                                             regarding their
                                                                                                         their
       investigations related
       investigations   relatedtoto patient
                                    patient refunds
                                            refunds andand the  IME program.
                                                            the IME    program. The
                                                                                  The Debtors
                                                                                       Debtors continue
                                                                                                 continue to
       proactively address
       proactively address these
                            these issues with the dental providers and HHSC. Furthermore, the Debtors
                                             HHSC regarding
       had several conversations with the HI-ISC      regarding the
                                                                 the proposed
                                                                     proposed transition
                                                                               transition of
                                                                                          of the 33 facilities
                                                                                                    facilities
                                  HHSC’s issues without unnecessary litigation. The Debtors intend to do
       and were able to resolve HI-ISC's

polsinelli.com

Atlanta
Atlanta   Boston Chicago
          Boston    Chicago Dallas
                              Dallas Denver
                                      Denver Houston
                                                 Houston    Kansas
                                                            KansasCity    LosAngeles
                                                                    City Los  Angeles                     Nashville     New York    Phoenix
St. Louis   San Francisco   Seattle  Washington, D.C.    Wilmington
Polsinelli PC,
Polsineffi PC, Polsinelli LLP in California

       68117563.2
Case 18-33967-bjh11 Doc 1213 Filed 05/30/19               Entered 05/30/19 22:11:35          Page 27 of 33

  Fl
  POLSINELLI

  April 5, 2019
  Page 2


           with respect
  the same with  respect to
                          to patient
                              patient refunds
                                       refunds and
                                                and the
                                                     theIME
                                                          IMEprogram,
                                                               program,but
                                                                         butHI-ISC'
                                                                             HHSC’ss proposed
                                                                                      proposed vendor
                                                                                               vendor
  hold may force
  hold      force the
                   the parties
                       parties to
                                to unnecessary
                                    unnecessary litigation.
                                                  litigation. There
                                                              There are
                                                                    are alternative
                                                                        alternative and
                                                                                    and more
                                                                                        more efficient
                                                                                              efficient
  methods to resolve this dispute.

          The Debtors are willing to engage in mediation to resolve the allegations in the adversary
                               Letter, but
  proceedings and the April 4 Letter,  but request
                                           request that
                                                    that HI-ISC
                                                         HHSC refrain
                                                                refrain from instituting a vendor hold.
  The allegations made within the adversary proceedings are disputed by the Debtors. Further, the
  adversary proceedings
  adversary  proceedings relate
                           relate to  prepetition reimbursements.
                                  to prepetition   reimbursements. Since
                                                                       Since December
                                                                              December 4, 4, 2019  (the
                                                                                             2019 (the
  “Petition Date")
  "Petition Date”) the Debtors have continued to work with dental providers to ensure that timely
  payments are made and are willing to provide reconciliations regarding the postpetition activities
  of the Debtors to address these issues. The Debtors are in continuing negotiations with the dental
  providers regarding these issues.

                                                                 adversary proceedings
          Even assuming arguendo that the allegations in the adversary      proceedings are accurate,
                                                                                                accurate,
  which the
  which         Debtors dispute,
           the Debtors    dispute,the
                                   the vendor
                                        vendor hold
                                                hold proposed
                                                       proposedininthe the April
                                                                           April 44 Letter
                                                                                       Letter is
                                                                                               is vastly
                                                                                                   vastly
  disproportionate to
  disproportionate   to any alleged prepetition
                        any alleged prepetition wrongdoing.
                                                wrongdoing. The The dental
                                                                     dental providers
                                                                            providers allege
                                                                                        allege they
                                                                                                 they are
  owed approximately $700,000, but the proposed vendor hold may impact millions of dollars that
  are critical to funding the Debtors'
                              Debtors’ ongoing
                                       ongoing operations.
                                                operations. If the vendor
                                                                    vendor hold
                                                                            hold is instituted,
                                                                                     instituted, patients
  may face imminent and irreparable harm to patient
                                               patient care at
                                                            at the
                                                               the Debtors’
                                                                   Debtors' facilities.

          As you
              you are
                   are aware,
                        aware, the
                                the Debtors
                                     Debtors transitioned
                                              transitioned approximately
                                                            approximately 33 facilities
                                                                               facilities (the
                                                                                            (the "Transfer
                                                                                                   “Transfer
  Portfolio”) at
  Portfolio")     12:01am on April 1, 2019.
               at 12:01am                 2019. HI-ISC
                                                 HHSC advised
                                                         advised the
                                                                  the Debtors
                                                                      Debtors that
                                                                               that itit was instituting
                                                                                               instituting a
  vendor hold with respect to the receivables
                                      receivables generated by the Transfer Portfolio.
                                                                              Portfolio. This
                                                                                            This course
                                                                                                   course of
  action understandably
  action  understandably places
                            places significant
                                     significant pressure
                                                  pressureonon the  Debtors’ continued
                                                               the Debtors'   continued operations
                                                                                             operations of
  approximately 44
  approximately       facilities involving
                   44 facilities involving approximately
                                             approximately 6,000    patients. The additional
                                                             6,000 patients.       additional proposed
                                                                                                   proposed
  vendor hold
  vendor        could potentially
          hold could   potentially cripple
                                     cripple the
                                             the Debtors’  ability to properly
                                                 Debtors' ability     properly care for for the
                                                                                             the remaining
                                                                                                  remaining
  patients.

          The dental
          The   dental providers
                        providers have  asserted claims
                                   have asserted  claims against
                                                          against the   Debtors and
                                                                   the Debtors   and the
                                                                                       the Debtors'
                                                                                           Debtors’
  prepetition lender
  prepetition lender regarding
                      regarding the
                                the handling
                                    handling of the prepetition receipts. The dental providers have
                 involved in the chapter 11 cases.
  been actively involved                     cases. The
                                                    The Bankruptcy
                                                        Bankruptcy Court
                                                                     Court provides
                                                                            provides an appropriate
                                                                                         appropriate
  venue to resolve the outstanding issues between the Debtors and the dental providers.




  68117563.2
Case 18-33967-bjh11 Doc 1213 Filed 05/30/19               Entered 05/30/19 22:11:35         Page 28 of 33

  171
    POLSINELLI

  April 5, 2019
  Page 3


          We request
          We  request that HI-1SC
                              HHSC (a) (a) postpone
                                           postponeanyany implementation
                                                           implementationofofaa vendor
                                                                                  vendor hold
                                                                                            hold as
                                                                                                  as to not
                                                                                                        not
  jeopardize patient
  jeopardize  patient care;
                      care; and
                              and (b)
                                  (b) schedule
                                      schedule aa time
                                                   time to speak
                                                           speak with
                                                                  with the Debtors
                                                                            Debtors on April
                                                                                          April 8, 2019 or
  such other
  such  other time
               time as
                    as isis convenient.
                             convenient. The
                                          The Debtors
                                                Debtors are
                                                          are willing
                                                              willing to
                                                                       to engage
                                                                           engage in
                                                                                   in alternative
                                                                                       alternative dispute
                                                                                                    dispute
  resolution procedures,
  resolution procedures, ifif necessary,
                               necessary, to
                                           to resolve
                                              resolve the
                                                      the claims,
                                                           claims, but
                                                                   but cannot
                                                                        cannot risk
                                                                               risk patient
                                                                                    patient care as these
  important, but relatively minor disputes are addressed.

           Please contact me to discuss at your earliest convenience.

                                                  Sincerely,

                                                  /s/ Jeremy R. Johnson

                                                  Jeremy R. Johnson

  cc:     Mark. W. Stout (via email)
          James S. Brouner (via email)
          John E. Johnson (via email)
          John R. Weiss (via email)
          Nancy Peterman (via email)
          Shari Heyen (via email)
          Kevin O’Halloran
                 O'Halloran (via email)




  68117563.2
Case 18-33967-bjh11 Doc 1213 Filed 05/30/19   Entered 05/30/19 22:11:35   Page 29 of 33



                                      Exhibit D
Case 18-33967-bjh11 Doc 1213 Filed 05/30/19                  Entered 05/30/19 22:11:35           Page 30 of 33




                                             KEN PAXTON
                                        ATTORNEY GENERAL OF TEXAS


                                                April 12, 2019

  Hon. Leif M. Clark
  Mediator
  Leif M. Clark Consulting PLLC
  P.O. Box 2676
  San Antonio, TX 78299
  I mclark@leifmclark.corn

         Re: In re Senior Care Centers, LLC et al., Case no. 18-33967, United States Bankruptcy
  Court for the Northern District of Texas, Dallas Division; Onsite Dentists of Texas, PLLC and
  Texas Nursing Home Management Solutions, LLC v. Senior Care Centers, LLC et al., Adv. Pro.
  No. 19-03016; and Atlas Dental Care Management, LLC v. Senior Care Centers LLC et al., Adv.
  Pro. No. 19-03017.

  Dear Judge Clark,

          I write to advise you that the parties (copied on this letter) have advised our office that
  they are all available for voluntary mediation in Austin on April 24 and 25 in the above-
  referenced cases. As we briefly discussed, and as the other parties are aware, the Texas Health
  and Human Services Commission ("HHSC") has placed a vendor hold on Medicaid funds in the
  present approximate amount of $2.6 million, which would make HHSC's role in this mediation
  tantamount to a party commencing an interpleader. Accordingly, given HHSC's somewhat
  peripheral role in the pending disputes, we will defer to the other parties to determine the
  location in Austin for the mediation and the division of your fees.

         Please let the parties know what information or materials you would like to see in
  advance of the mediation. I have provided contact information for all of the parties below. We
  look forward to working with you and all of the parties. With kindest regards, I remain

                                                    Very truly yours,

                                                         )   r   Nl vrrss      bid -1
                                                    Hal F. Morris
                                                    Assistant Attorney General
                                                    Managing Attorney Bankruptcy Regulatory Section
                                                    Bankruptcy and Collection Division
                                                    Office of the Texas Attorney General
                                                    (512) 475-4550
                                                    hal.morris@oag.texas.gov



          Post Office Box 12548, Austin. Texas 78711-2548 • (512) 463-2100 • www.texasattorneygeneral.gov
Case 18-33967-bjh11 Doc 1213 Filed 05/30/19        Entered 05/30/19 22:11:35    Page 31 of 33
  Letter to Judge Clark
  April 12, 2019
  p. 2

  cc:

   Mark W. Stout, Esq.                            James S. Brouner, Esq.
   Padfield & Stout, L.L.P.                       The Law Office of Mark A. Weisbart
   910 The Carnegie                               12770 Coit Road, Ste. 541
   421 W. Third Street                            Dallas, TX 75251
   Fort Worth, TX 76102                           (972) 628-4902
   (817) 338-1616                                 ibrouner@weisbartlaw.net
   mstout@padfieldstout.com

    Jeremy R. Johnson                             John Robert Weiss
    Polsinelli PC                                 Duane Morris LLP
    600 Third Avenue, 42nd Floor                  190 S. LaSalle Street
    New York, NY 10016                            Suite 3700
    (646) 289-6507                                Chicago, IL 60603
    ieremy.johnson@polsinelli.com                 (312) 499-0178
                                                  irweiss@duanemorris.com
   Stephen Astringer
   Polsinelli PC
   222 Delaware Avenue, Suite 1101
   Wilmington, DE 19801
   (302) 252-0962
   sastringer@polsinelli.com


   (internal)

   Ashley Bartram, ashlev.bartram@oag.texas.gov
   J. Casey Roy, casey.roy@oag.texas.gov
Case 18-33967-bjh11 Doc 1213 Filed 05/30/19   Entered 05/30/19 22:11:35   Page 32 of 33



                                      Exhibit E
       Case 18-33967-bjh11 Doc 1213 Filed 05/30/19                          Entered 05/30/19 22:11:35                Page 33 of 33


Stephen Astringer
Stephen Astringer

Subject:
Subject:                                   RE:
                                           RE:Senior  Care Ctrs
                                               Senior Care CtrsLLC
                                                                LLC


From:
From: Darke,  Richard P.
       Darke, Richard      [mailto:RPDarke@duanemorris.com]
                        P. [mailto:RPDarke@duanemorris.com]
Sent: Monday, April 15, 2019 5:44
Sent:  Monday,   April 15, 2019  5:44 PM
                                      PM
To: Jeremy
To: Jeremy Johnson
            Johnson
Cc: Morris,
Cc: Morris, Hal;
            Hal; sastringer@polsiinelli.com; Weiss, John
                 sastringer@polsiinelli.com; Weiss, John R.;
                                                         R.; ibrounder@weisbartlaw.net;
                                                             jbrounder@weisbartlaw.net; mstout@padfieldstout.com;
                                                                                        mstout@padfieldstout.com;
Bartram,
Bartram, Ashley;
         Ashley; casey.roy@oag.texas.gov;    Ciambrone, Rosanne
                  casey.roy@oag.texas.gov; Ciambrone,    Rosanne
Subject: RE:
Subject:  RE: Senior   Care Ctrs
              Senior Care   CtrsLLC
                                  LLC

Jeremy,
Jeremy,

          II suggest
             suggest that
                      that the  Debtors and
                            the Debtors  and the
                                              the dentists
                                                   dentistssplit
                                                            split the
                                                                   thecost
                                                                       costof ofthe
                                                                                 themediation.
                                                                                      mediation.I Ialso
                                                                                                     alsowant
                                                                                                          wanttotoagain
                                                                                                                    againmake
                                                                                                                            makeCIBC's
                                                                                                                                    CIBC’s
position
position clear
           clear that
                 that it
                       it does
                          does not  foresee aa scenario
                                not foresee    scenario where
                                                         where itit is
                                                                    is paying
                                                                       paying anyany funds
                                                                                      fundsto
                                                                                            to the
                                                                                                the dentists
                                                                                                    dentists on
                                                                                                              on account
                                                                                                                 account of  of the
                                                                                                                                 the adversary
                                                                                                                                     adversary
complaints.
complaints. II dodo not
                     not want
                          wanttotohear
                                   hearany
                                         anyassertion
                                              assertionfrom
                                                        fromany
                                                              anyparty
                                                                     partytotothis
                                                                                thismediation
                                                                                     mediationthat
                                                                                                 thatCIBC
                                                                                                       CIBC is
                                                                                                            is acting,
                                                                                                               acting, or
                                                                                                                        or has
                                                                                                                            has acted,   in bad
                                                                                                                                  acted, in bad
faith at
faith    the mediation
      at the   mediation when
                           when /because
                                  /becauseitit does
                                                doesnot
                                                     notoffer
                                                          offer any
                                                                any money
                                                                      money on  on the
                                                                                    the dentists
                                                                                        dentists claims.
                                                                                                  claims. We
                                                                                                           We will
                                                                                                                will appear    through
                                                                                                                     appear through
counsel   and petition
counsel and     petition Judge
                          Judge Clark
                                 Clark to allow aa CIBC
                                       to allow    CIBCrepresentative
                                                          representativeto   to be
                                                                                be available
                                                                                    available by
                                                                                              byphone.    If any
                                                                                                  phone. If  any of
                                                                                                                  of this
                                                                                                                      this is
                                                                                                                           is aa problem
                                                                                                                                 problem for
                                                                                                                                           for
anyone,
anyone, please     tell me
           please tell  me now.
                             now.

Thanks,
Thanks,

Rick
Rick




    www.duanemorris.com
    www.duanemorris.com
  Richard P. Darke
  Richard P. Darke


  Duane Morris LLP
  Duane Morris  LLP
                                          P: +1 312
                                          P: +1 312 499
                                                    499 6743
                                                        6743
  190 South
  190 South LaSalle
             LaSalle Street, Suite 3700
                     Street, Suite 3700
                                          F:
                                          F: +1
                                             +1 312
                                                312 277
                                                    277 2355
                                                        2355
  Chicago, IL
  Chicago, IL 60603-3433
              60603-3433
  E-MAIL
  E-MAIL|JBIO
           BIO|IV
                VCARD
                CARD




                                                                       1
